180 F.2d 356
William R. McCOMB, Administrator of the Wage and HourDivision, United States Department of Labor, Appellant,v.ROW RIVER LUMBER COMPANY, a corporation, Appellee.
No. 12154.
United States Court of Appeals, Ninth Circuit.
March 6, 1950.

Appeal from the United States District Court for the District of Oregon.  Claude McCulloch, Judge.
William S. Tyson, Solicitor, U.S. Dept. of Labor, Bessie Margolin Asst. Sol., William A. Lowe, Joseph M. Stone and E. Gerald Lamboley, Attorneys, Washington, D.C., Kenneth C. Robertson, Regional Attorney San Francisco, Cal., for appellant.
No other appearances were entered.
Before MATHEWS and BONE, Circuit Judges, and MATHES, District Judge.
PER CURIAM.


1
The judgment of the District Court is affirmed.